Citation Nr: 0414419	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased initial rating for service-
connected headaches, post open reduction internal fixation of 
a frontal sinus fracture, currently rated as 30 percent 
disabling 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to 
November 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
from the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office, which, in part, denied service 
connection for a left knee condition.  That decision also 
granted service connection for headaches, post open reduction 
internal fixation of a frontal sinus fracture, and assigned 
an initial 30 percent rating.  The veteran timely filed a 
notice of disagreement to the left knee issue and the 
assignment of the initial 30 percent rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In April 2002, the veteran's claims file was transferred to 
the Philadelphia, Pennsylvania RO.  The RO issued another 
rating decision in July 2002.  A statement of the case was 
issued in June 2003.  A substantive appeal was received in 
August 2003.

In his August 2003 VA Form 9, the veteran indicated he had 
previously filed a timely notice of disagreement with a 
January 2002 decision that denied service connection for loss 
of right eye field of vision.  He further argued that the 
decision was flawed and should be reconsidered.  It is noted 
that the veteran's claim of service connection was later 
granted in a July 2002 decision.  As such, the veteran's 
argument is rendered moot.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997). 

The veteran was scheduled to appear for a Board hearing in 
December 2003.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.702(d) (2003).

The veteran's claims as set forth on the cover page of this 
decision are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran is informed 
that the VA will notify you if further action is required on 
your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not yet received the 
required notification regarding either of the issues on 
appeal.  

The veteran is service-connected for headaches, post open 
reduction internal fixation of frontal sinus fracture.  The 
aforementioned disability has been rated, by the RO, under 
Diagnostic Code 6512 which pertains to sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  

The veteran underwent a May 2003 VA brain and spinal cord 
examination.  It was noted that he had hypersensitivity of 
the first distribution of the trigeminal (fifth cranial) 
nerve presumably due to his inservice injury.  It was also 
noted that a CT scan was to be ordered so as to rule out 
brain damage.  It was further suggested that the history of 
the veteran's headaches and accompanying symptoms was 
suggestive of Meniere's disease; and it was recommended that 
he be referred to a surgical ear, nose and throat (ENT) 
specialist for evaluation.  As the record stands, the extent 
of the veteran's service-connected headaches, post open 
reduction internal fixation of a frontal sinus fracture is 
unclear.  On remand, the RO should ensure that the veteran is 
scheduled for a comprehensive VA ENT examination so that the 
nature and severity of all service-connected residuals of his 
frontal sinus fracture may be ascertained.  In addition, 
outstanding, relevant records should be obtained. 



Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, all new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 must be fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for his 
left knee problems or residuals of a 
frontal sinus fracture.  Obtain records 
from each health care provider the 
veteran identifies, provided related 
records are not already on file.

3.  The veteran should be scheduled for a 
VA ENT examination in order to determine 
the nature and severity of his headaches, 
post open reduction internal fixation of 
a frontal sinus fracture.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner should identify each residual of 
the veteran's service-connected 
headaches, post open reduction internal 
fixation of frontal sinus fracture, to 
include any neurological problems.  For 
each identified residual, an opinion 
should be provided as to the severity of 
such. 

4.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a left knee disability as well as his 
claim for an increased initial rating for 
headaches, post open reduction internal 
fixation of frontal sinus fracture.  All 
applicable laws and regulations should be 
considered.  If this benefit remains 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC).  This SSOC should 
include a recitation of all Diagnostic 
Codes applied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


